DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 11 is objected to because of the following informalities:  In line 4 of claim 11, the claim includes the limitation “dip tip” where it appears “dip tube” was intended.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-13, 15-16, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis (US Patent Publication No. 2011/0108581) in view of Foster (US Patent No. 5,794,822).
Re. claim 10, Dennis discloses a pump system, comprising: a sprayer configured to be connected to a container, wherein the sprayer comprises a trigger; and a flexible member (46) configured to fluidly interconnect an integral dip tube (12) in the container and the sprayer (see Figure 3 and paragraph 0050) wherein the integral dip tube is formed with the container; wherein the flexible member is configured to be directed to a connection end of the blown-in dip tube (see paragraph 0050); wherein the trigger is configured to be operated to pump a fluid through the blown- in dip tube and through the flexible member (see paragraph 0050).
Dennis, however, does not explicitly recite the sprayer having a valve body.
	Foster teaches that it is old and well known in the art of sprayers to provide a trigger sprayer with a valve body (see Figures 1 and 2 and col. 3, line 57 – col. 4, line 14).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Dennis to include the valve body as taught by Foster to provide a functional dispensing mechanism as suggested by Dennis (see Dennis; paragraph 0053).
The limitations that dip tube is “blown-in” and “formed with the container” are methods of forming the device. The methods of forming the device are not germane to the issue of patentability of the device itself.  Therefore, these limitations have not been given full patentable weight (See MPEP 2113).
Re. claim 11, Dennis further discloses a container having an integral dip tube (12), wherein the integral dip tube extends from an enclosed end of the container to a sprayer connection end of the container (see Figure 3); wherein the connection end of the integral dip tube is nearer the sprayer connection end of the container than the enclosed end of the container (see Figure 3).
The limitation that dip tube is “blown-in” is a method of forming the device. The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given full patentable weight (See MPEP 2113).
Re. claim 12, Dennis-Foster further discloses a pump system wherein the flexible member includes a flexible tube (46); wherein the flexible tube is fluidly connected with a fluid path in the valve body of the sprayer (see Figure 3).
The limitation that dip tube is “blown-in” is a method of forming the device. The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given full patentable weight (See MPEP 2113).
Re. claim 13, Dennis further discloses a pump system wherein the connection end of the integral dip tube further comprises a funnel shaped wall (see Figure 3) configured to guide an end of the flexible tube into a sealing engagement with the integral dip tube.
The limitation that dip tube is “blown-in” is a method of forming the device. The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given full patentable weight (See MPEP 2113).
Re. claim 15, Dennis further discloses a pump system wherein the flexible member is configured to create an indirect flow path from the connection end of integral dip tube to the sprayer (the flexible tube allowing for the dip tube to be located at any number of locations of the bottle including the front, back, and even externally; see paragraphs 0050 - 0051).
The limitation that dip tube is “blown-in” is a method of forming the device. The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given full patentable weight (See MPEP 2113).
Re. claim 16, Dennis further discloses a pump system further comprising: a flexible member guide (17, see paragraph 0049) configured to guide the flexible member into engagement with the connection end of the integral dip tube.
The limitation that dip tube is “blown-in” is a method of forming the device. The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given full patentable weight (See MPEP 2113).
Re. claim 18, Dennis further discloses a pump system, wherein the flexible member is connected to the sprayer at a fixed portion of the sprayer (see Figure 3).
Re. claim 19, Dennis further discloses a pump system, wherein the flexible member is configured to extend from the sprayer into the container to connect to the connection end of the integral dip tube formed in the container (see Figure 3).
The limitation that dip tube is “blown-in” is a method of forming the device. The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given full patentable weight (See MPEP 2113).
Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-29 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 20 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pump system having a rotation connector configured to interconnect a container and the sprayer, wherein the rotation connector comprises: a body configured to mate with the sprayer, and a port configured to mate with a connection end of a blown-in dip tube formed with a container, and wherein the rotation connector is configured to remain in one location with the port mated to the blown-in dip tube while the sprayer moves, thus allowing the port to maintain a fixed position relative to the blown-in dip tube as the sprayer moves relative to the container.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754